DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 01/22/2021, 11/12/2021, and 03/21/2022 were reviewed and the listed references were noted.

Drawings
The 4 page drawings have been considered and placed on record in the file. 

Specification
The title of the invention is generic and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner et al. (US 2014/0303486).

Consider Claim 1, Baumgartner discloses “A diagnostic imaging support apparatus comprising: a processor” (Paragraph [0088]) “configured to: accept a specification of a position of a predetermined defined region on a superimposed image obtained by superimposing a plurality of images of different types including a target image that is a target on which a contour is created” (Paragraphs [0008] and [0015], where it is disclosed that raw images from various imaging modalities of the same body part are obtained.  Paragraph [0019], wherein an integrated image is implemented by superimposing images according to their attribute settings.  Paragraph [0025], where the critical region within the region of interest is being analyzed); “select an image for extracting a contour on the basis of image information about regions, in the plurality of images of different types, each corresponding to the accepted predetermined defined region” (Paragraphs [0080]-[0082], where co-registration result in 2D is displayed to seek user’s satisfaction for the result; and segmentation of the image volume is being performed to delineate the tissue of interest); “and extract the contour from the selected image” (Paragraph [0082], wherein the segmentation of the tumor or lesion is being disclosed that may be automatic).

Consider Claim 2, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 1, wherein the processor is further configured to create a contour by reflecting contour information about the extracted contour in the target image” (Baumgartner, Paragraph [0307], where extraction contour of the targeted treatment area is disclosed).


Consider Claim 7, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 1, wherein the processor is configured to change a size of the predetermined defined region on the basis of a type of an imaging target in the plurality of images of different types” (Baumgartner, Paragraph [0059], where the voxel size of the image is shown and the user can verify or change it).

Consider Claim 8, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 2, wherein the processor is configured to change a size of the predetermined defined region on the basis of a type of an imaging target in the plurality of images of different types” (Baumgartner, Paragraph [0074]).

Consider Claims 9 and 10, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 1, wherein the plurality of images of different types are a plurality of images obtained under different imaging conditions” (Baumgartner, Paragraph [0008], wherein multi-image sources are disclosed to acquire the medical images used, which inherently require different conditions).

Consider Claims 11 and 12, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 1, wherein the plurality of images of different types are a plurality of images obtained on the basis of different imaging principles” (Baumgartner, Paragraph [0008], wherein different image modalities are disclosed, which inherently require different imaging principles).

Consider Claims 13 and 14, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 1, wherein the plurality of images of different types are a plurality of images obtained under different imaging conditions and a plurality of images obtained on the basis of different imaging principles” (Baumgartner, Paragraph [0008], wherein different image sources and modalities are disclosed, which inherently require different conditions and imaging principles).

Consider Claim 15, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 9, wherein the plurality of images of different types are images of one type, which are CT images, MR images, or PET images” (Baumgartner, Paragraph [0074], wherein MRI sequence imaging is disclosed).
Consider Claim 16, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 11, wherein the plurality of images of different types are images of two or more types among a CT image, an MR image, and a PET image” (Baumgartner, Paragraph [0054], wherein different image modalities are disclosed).

Consider Claim 17, Baumgartner discloses “The diagnostic imaging support apparatus according to claim 1, wherein the target image is a CT image” (Baumgartner, Fig. 5G, a head CT image, and Paragraph [0082]).

Claim 19 recites a method with steps corresponding to the apparatus elements recited in Claim 1.  Therefore, the recited steps of method Claim 19 are mapped to the proposed Baumgartner reference in the same manner as the corresponding elements in apparatus Claim 1.  

Claim 20 recites a non-transitory computer readable recording medium storing a program with instructions corresponding to the functions of the apparatus elements recited in Claim 1.  Therefore, the recited instructions of Claim 20 are mapped to the proposed Baumgartner reference in the same manner as the corresponding elements in apparatus Claim 1.  Additional Baumgartner discloses a memory storing non-transitory instructions (Baumgartner, Paragraph [0088]).  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. (US 2014/0303486) in view of Kamiyama et al. (US 2016/0192832).

Consider Claims 3 and 4, although Baumgartner discloses that because of blurring effect of the image, it may be hard to discern with the naked eye the diseased tissue from the healthy one and proposes a method for increase accuracy of the segmented contour (Baumgartner, Paragraphs [0312]-[0317]), it does not explicitly disclose “wherein the processor is configured to select on the basis of magnitude information about a gradient obtained from the image information, an image in which the gradient is largest”.  However, in an analogous field of endeavor, Kamiyama discloses “the contour end position setting unit 131 includes a maximum position calculator 131a that calculates a position of the contour pixel in which at least one of a luminance value and a gradient strength is maximum, from the plurality of contour pixels included in the contour regions, and sets the position of the contour pixel as the end position of the contour region (Kamiyama, Paragraph [0050]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Baumgartner with teachings of Kamiyama to select an image with the maximum gradient strength.  One of ordinary skill in the art would be motivated to combine Baumgartner and Kamiyama in order to increase the precision of the diagnostic imaging support system by selecting a more clear image to be analyzed.  Therefore, it would have been obvious to combine Baumgartner and Kamiyama to obtain the inventions of Claims 3 and 4.


Allowable Subject Matter
Claims 5, 6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: for example: consider Claim 5, none of the cited prior art references, alone or in combination, provides a motivation to teach the recited ordered limitations of Claim 5.  In addition, none of the cited prior art references, alone or in combination, provides a motivation to teach  “The diagnostic imaging support apparatus according to claim 1, wherein the plurality of images of different types are cross-sectional images in a same direction.”

Conclusion and Contact
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Takehiro Ema (US 2006/0099558).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662